Case 1:21-cv-00693-LY Document1 Filed 08/10/21 Page 1of5

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
AUSTIN DIVISION

UNITED STATES OF AMERICA,
Petitioner,

v. CIVIL ACTION NO. A-21-CV-693-
REAL PROPERTY LOCATED AND,
SITUATED AT 24602 GLASS CANYON,

SAN ANTONIO, BEXAR COUNTY,
TEXAS,

LR LD LI? LN) LI? LI? SL? LN Lr Lr

Respondent.
VERIFIED COMPLAINT FOR FORFEITURE
Comes now Petitioner United States of America, by and through the United States Attorney
for the Western District of Texas and the undersigned Assistant United States Attorney, pursuant
to Rule G, Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,
Fed. R. Civ. P., and respectfully states as follows:

I.
NATURE OF THIS ACTION

This action is brought by the United States of America seeking forfeiture to the United
States of the following property:

Real Property Located and Situated at 24602 Glass Canyon, San Antonio, Bexar County,
Texas with all buildings, appurtenances, and improvements, thereon and any and all
surface and sub-surface rights and interests, if any, and being more fully described as:

LOT 13, BLOCK 44, MESA DEL NORTE, UNIT 4, (PLANNED UNIT
DEVELOPMENTS), ACCORDING TO THE MAP OR PLAT THEREOF, RECORDED
IN VOLUME 9635, PAGES 59-60, DEED AND PLAT RECORDS, BEXAR COUNTY,
TEXAS,

hereinafter the Respondent Real Property.
Case 1:21-cv-00693-LY Document1 Filed 08/10/21 Page 2 of 5

IL.
JURISDICTION AND VENUE

Under Title 28 U.S.C. § 1345, this Court has jurisdiction over an action commenced by the
United States, and under Title 28 U.S.C. § 1355(a), jurisdiction over an action for forfeiture. This
Court has in rem jurisdiction over the Respondent Real Property under Title 28 U.S.C. §§1355(b)
and 1395. Venue is proper in this district pursuant to Title 28 U.S.C. § 1355(b)(1) because the
acts or omissions giving rise to the forfeiture occurred in this district, and pursuant to Title 28
U.S.C. §§ 1355(b)(1)(B) and 1395(b) because the Respondent Real Property is found in this
district.

Il.
STATURY BASIS FOR FORFEITURE

This is a civil forfeiture action in rem brought against the Respondent Real Property for
Title 18 U.S.C. § 1343 violations and subject to forfeiture to the United States of America pursuant
to Title 18 U.S.C. § 981(a)(1)(C), which states (with emphasis added):

§ 981. Civil forfeiture
(a)(1) The following property is subject to forfeiture to the United States:
kee
(C) Any property, real or personal, which constitutes or is derived from
proceeds traceable to . . . any offense constituting “specified unlawful activity”
(as defined in section 1956(c)(7) of this title... .

{

§ 1956. Laundering of monetary instruments
wes

(c) As used in this section—

(7) the term “specified unlawful activity” means—

(A) any act or activity constituting an offense listed in section 1961(J) of this
title. ...

{

§ 1961. Definitions
As used in this chapter—
Case 1:21-cv-00693-LY Document1 Filed 08/10/21 Page 3 of 5

(1) “racketeering activity” means . . . (B) any act which is indictable under any
of the following provisions of fitle 18, United States Code: .. . section 1343
(relating to wire fraud) ....

IV.
FACTS IN SUPPORT OF VIOLATION

See Appendix A for facts under seal.

V.
PRAYER

WHEREFORE, Petitioner, United States of America, prays that due process issue to
enforce the forfeiture of the Respondent Real Property; that due notice pursuant to Rule G(4) be
given to all interested parties to appear and show cause why forfeiture should not be decreed;! that
an order be entered to command the United States Marshals Service to post the Notice of
Complaint for Forfeiture on the Respondent Real Property in accordance with Rule G of the
Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, FED. R. Cv.
P., and Title 18 U.S.C. § 985(c)(1)(B); that the Respondent Real Property be forfeited to the United
States; and that the Respondent Real Property be disposed of in accordance with the law, and for

any such further relief as this Honorable Court deems just and proper.

 

' Appendix B, which is being filed along with this complaint, will be sent to those known to the
United States to have an interest in the Respondent Real Property.
Case 1:21-cv-00693-LY Document1 Filed 08/10/21 Page 4of5

Respectfully submitted,

ASHLEY C. HOFF

ROBERT ALMONTE II
Assistant United States Attorney
Asset Forfeiture Section

Texas State Bar #24049479

903 San Jacinto Blvd., Suite 334
Austin, Texas 78701

Tel: (512) 916-5858

Fax: (512) 916-5854
robert.almonte2(@usdoj.gov

Attorneys for the United States of America
Case 1:21-cv-00693-LY Document1 Filed 08/10/21 Page5of5

VERIFICATION
Special Agent Kyle Fisher, declares and says that:

1. I am a Special Agent with the Federal Bureau of Investigation, assigned to the San
Antonio Field Office, and I am the investigator responsible for the accuracy of the information
provided in this litigation.

2. I have read the above Verified Complaint for Forfeiture and know: the contents
thereof; the information contained in the Verified Complaint for Forfeiture has been furnished by
official government sources; and the allegations contained in the Verified Complaint for Forfeiture
are true based on information and belief.

Pursuant to Title 28 U.S.C. 1746, I declare under penalty of perjury that the foregoing is

i-

Kyle isher, Special Agent
Federal Bureau of Investigation
San Antonio Field Office

true and correct.

Executed on this the ( O day of August, 2021.

  
